Citation Nr: 0212413	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-04 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include a coccyx injury.  


REPRESENTATION

Appellant represented by:	Clayte Binion, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from June 1944 to December 
1944.  

This matter comes to the Board of Veterans' Appeals on appeal 
from a rating decision of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for residuals of a back 
injury, to include a coccyx injury.  

The veteran was afforded a hearing before a Decision Review 
Officer in December 1999.  A transcript of the hearing has 
been associated with the claims folder.  

In his substantive appeal, VA Form 9, received in March 2000, 
the veteran indicated that he desired to attend a hearing 
before a member of the Board in Washington, D. C., via video 
conference.  By letter dated in December 2001, the veteran 
indicated that he no longer desired a hearing.  Thus, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704 
(2001).

The Board notes in May 2002, the Board issued a decision in 
this case.  The veteran filed a motion for reconsideration.  
The Board, instead, has vacated the May 2002 decision and is 
adjudicating the claim de novo.


FINDINGS OF FACT

1.  Competent evidence of a current disability of the coccyx 
is not of record.

2.  Competent evidence relating a back disorder, to include 
arthritis or scoliosis of the spine, to service is not of 
record.

3.  Competent evidence that arthritis was manifested to a 
compensable degree within one year following the veteran's 
discharge from service is not of record.  


CONCLUSION OF LAW

Residuals of a back injury, to include a coccyx injury, were 
not incurred in or aggravated by service or manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
VA has attempted to obtain the veteran's service medical 
records to no avail.  Specifically, in December 1998, the RO 
submitted a request to the National Personnel Records Center 
(NPRC) for the veteran's medical and dental service records.  
In January 1999, NPRC stated that the veteran's service 
medical records were fire related and that there were no 
service medical records.  In February 1999, the RO informed 
the veteran that medical records from his active duty could 
not be found and asked the veteran if he had any service 
medical records in his possession.  In an April 1999 formal 
finding, the RO determined that the service records were 
unavailable and that the claim should be decided based upon 
the evidence of record.  The RO explained that all efforts to 
obtain the needed service records or military information had 
been exhausted and that further efforts were futile.

In January 2000, the RO sent a request to obtain any records 
from the Surgeon General's Office (SGO) pertaining to the 
injury the veteran sustained.  In April 2001, the SGO stated 
that the information requested was not a matter of record.  
In April 2001, the RO sought to obtain the clinical records 
at the military hospital where the veteran was hospitalized.  
The RO also requested the morning reports for the veteran's 
specific battalion.  In November 2001, the RO received a 
response, indicating that a search revealed negative results 
and that there was "nothing else available."  

The Board finds that based upon the above-described 
development that the RO made exhaustive attempts to obtain 
the service medical records or any service record that could 
show that the veteran sustained an injury to his back and 
fulfilled the duty to assist in that regard.

Additionally, in a December 1998 letter, the RO informed the 
veteran that a claim for service connection needed the 
following evidence: (1) medical evidence of a current 
disability, (2) evidence of the disability during military 
service, and (3) medical evidence of a link between the 
current disability and treatment during military service.  
Also, in the April 1999 rating decision on appeal, the March 
2000 statement of the case, and the December 2001 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for residuals of a back injury.  While the RO 
denied the claim in the April 1999 rating decision and the 
March 2000 statement of the case as not well grounded, the RO 
adjudicated the claim in the December 2001 supplemental 
statement of the case on the merits.  In the March 2000 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for service 
connection. 

The determinations and correspondence copies of the 
determinations were mailed to the veteran and his 
representative at that time, the Texas Veterans Commission 
(the veteran is now represented by a private attorney).  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Although the May 2002 Board decision was vacated, the veteran 
was notified of the laws and regulations that pertained to 
his claim and the reasons and bases for the Board's 
determination that service connection for residuals of a back 
injury, to include a coccyx injury, was not warranted.  

As to assisting the veteran in obtaining relevant records, 
the veteran reported that he had received treatment for his 
back in the 1950's by Dr. Raleigh White.  However, the 
veteran subsequently informed the RO that Dr. White had died 
and that he had been unable to obtain his records.  The 
veteran stated he had received treatment from Dr. John Casey, 
whose records have been obtained and associated with the 
claims file.  There are some VA treatment reports, dated from 
June 1999 to September 1999 in the claims file.  The veteran 
has not alleged that there are any additional medical records 
related to treatment for residuals of a back injury, to 
include a coccyx injury, that have not been associated with 
the claims file.

The Board is aware that VA has not provided the veteran with 
an examination or a medical opinion in this case; however, it 
finds that the RO was not under an obligation to have the 
veteran's low back pain examined, as such is not necessary to 
make a decision on this claim.  Specifically, under the new 
law, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Here, the veteran has not brought forth 
competent evidence of either a diagnosis of a current low 
back/coccyx disability or persistent or recurrent symptoms of 
low back pain.  He has complained of low back pain since 
filing his claim in 1998; however, the Board finds that such 
does not meet the "persistent or recurrent symptoms of the 
disability" standard for an examination to be ordered.  
Therefore, the Board finds that the RO was under no 
obligation to order an examination of the veteran's low back.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran filed a claim for service connection in September 
1998.  He reported that in 1938, he was involved in an 
aircraft crash landing, where he sustained a lower back and 
tailbone injury.  He stated that he reinjured his "lower 
back/tailbone" during basic training in service.  

Correspondence issued from a Commanding Officer indicates 
that the veteran served in Company D, 170th Battalion, 95th 
Training Regiment, at the Infantry Replacement Training 
Center, Camp Hood, Texas.  A December 1944 report of 
separation shows the cause of separation as "Convenience of 
the Government."  Under that, it indicated a citation of 
"Cir 370 WD 1944."  In a record of enlistment, dated in 
December 1944, wounds received in service are listed as none.  

In a December 1998 statement, the veteran reported that he 
had recurrent chronic back pain.  He indicated that he 
initially injured his back and tailbone area in an accident 
in 1938, but had no problems.  He stated that he reinjured 
the area during basic training at Camp Hood, Texas, when he 
fell from approximately 20 to 25 feet on the obstacle course 
and landed on his tailbone and back.  The veteran stated that 
he was unable to move and taken to a hospital.  He reported 
that he was unable to stand up straight following his release 
from the hospital, and remained in that condition even after 
repeated visits to the hospital.  The veteran related that 
following the injury, he continued to take pain pills and 
shots.  He added that he still had a hole at the base of his 
spine that was about the size of the end of a pencil.  

VA outpatient treatment records, dated from June 1999 to 
September 1999, show that the veteran complained of low back 
pain.  In a July 1999 treatment record, the veteran reported 
having fallen 25 feet during service.  In a 1999 treatment 
record, the examiner stated, "x-rays of the spine -> 
scoliosis + arthritis."  

In another statement, the veteran confirmed that he was 
assigned to Company D, 170th Battalion, 95th Training 
Regiment, Infantry Replacement Center, Camp Hood, Texas, at 
the time of his alleged injury.  The veteran stated that 
after his injury appeared permanent, he was transferred to 
North Camp Hood, Headquarters Battalion, Tank Destroyer 
Replacement Center to await discharge order.  He indicated 
that after discharge he was examined at Scott & White clinic 
by Dr. White and another physician and was told that he had 
an irreparable condition.  He stated that Dr. White's records 
were unavailable.  

By letter dated in September 1999, Dr. J. C., M.D., stated 
that the veteran had been his long-time patient.  He added, 
"I would like to verify the fact that [the veteran] has had 
back problems since he was in the service and so stated to me 
on his initial visit."  

At his personal hearing in December 1999, the veteran 
testified that shortly before his December discharge, 
probably in November, he had injured his back on the obstacle 
course at Camp Hood.  Transcript at 2-3 (December 1999).  He 
related that the last thing he remembered before the fall was 
his sergeant grabbing his shoulder and telling him to move 
it.  Id. at 3.  He testified that when he fell, he fell on 
his back and injured the nerves in his tailbone and was 
hospitalized for several days.  Id.  He stated that while 
hospitalized, he had back pain and was treated with 
painkillers.  Id. at 4.  The veteran testified that he did 
not recall having been given a diagnosis during the 
hospitalization.  Id. at 5.  He stated that he was discharged 
due to the back injury.  Id. at 6.  The veteran further 
testified that following service, he never received any 
treatment for his back injury but was examined at the Scott & 
White Clinic, where he was told that there was nothing that 
could be done.  Id.

The veteran's spouse related that the veteran had recently 
had an attack of back pain that lasted for two or three days.  
Id. at 7.  The veteran testified that his nurse practitioner 
stated that it looked as though his coccyx had been broken 
off.  Id. at 9.  

Private medical records, dated from January 1993 to May 1999, 
are generally, negative for complaints or findings of a 
coccyx or back disorder.  In a January 1993 private medical 
record, it indicates the veteran's past medical history.  The 
veteran reported that he was in a "severe" motor vehicle 
accident in 1973 and that he had undergone herniographies, 
prostate surgery, colon polyp removal, and gall bladder 
removal.  In February 1996, Dr. Casey noted the veteran had 
come in for his annual examination.  Physical examination did 
not reveal any findings pertaining to the back.  In November 
1997, he complained of arthritis, but he did not indicate any 
specific location as to his arthritis.  The veteran has been 
diagnosed with gouty arthritis.

In a statement received in April 2000, the veteran reported 
that after completing basic training, while on special 
maneuvers awaiting orders to ship out, he sustained an injury 
to his tailbone or coccyx.  He reported that after the 
injury, he discovered that his left leg and left arm were one 
half inch shorter than the right arm and leg.  He indicated 
that he was discharged as a result of the injury.  The 
veteran stated that he had pain in his spine or tailbone with 
walking, sitting for long periods, and with sharp turning of 
the body.  

In a letter received in February 2002, the veteran indicated 
that he was injured during service and had suffered pain in 
the area of his coccyx.  He stated that the only reason he 
was discharged was because of the disability he incurred 
while on active duty.  In association with his letter, he 
provided an article on the backbone.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that following the May 2002 decision, War 
Department records have been associated with the claims file.  
While the RO has not had an opportunity to review the 
records, the Board finds that the case does not need to be 
remanded for the RO to consider these records for two 
reasons.  One, although the records were not part of the 
claims file, citations to them were of record at the time of 
the issuance of the rating decision, the statement of the 
case, and the supplemental statement of the case.  Two, the 
Board is not relying on these records in making its ultimate 
determination.  Regardless, the Board has associated these 
records with the claims file.

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for residuals of a 
back injury, to include a coccyx injury.  The reasons follow.

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 1991) are not applicable.

Regretfully, the veteran's service medical records appear to 
have been destroyed as a result of the 1973 fire at the NPRC.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the veteran to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  
In this case, as stated above, the Board finds that VA has 
exhausted its efforts in obtaining the service medical 
records and its equivalents.  Additionally, In February 1999, 
the RO advised the veteran of alternative documents that may 
substantiate his claim.  By letter received in February 2002, 
the veteran stated that he had no new evidence to submit.  

The veteran asserts that he was discharged from service at 
the "Convenience of the Government" as a result of his back 
injury.  In the Report of Separation, under the cause of 
separation and the fact that the veteran was discharged at 
the "Convenience of the Government," it cites to "Cir 370 
WD 1944."  A copy of that circular has been obtained.  In 
the May 2002 decision, the Board determined that the 
veteran's assertion that he was discharged due to disability 
was inconsistent with the discharge for the convenience of 
the government.  The circular shows otherwise.  Specifically, 
the circular shows that someone could be discharged from 
service at the "Convenience of the Government" if the 
enlisted personnel did "not meet the minimum physical 
induction standards for limited service."  Thus, it is 
possible that the veteran was discharged as a result of 
disability.

However, even accepting that the veteran was discharged as a 
result of his back injury, the veteran's claim for service 
connection for residuals of a back injury, to include a 
coccyx injury, still fails.  The veteran must bring forth 
evidence of a current disability and a nexus between the 
current disability and service.  

Here, as to the claim of service connection for residuals of 
a coccyx/tailbone injury, the veteran has not brought forth 
any competent evidence of a current coccyx/tailbone disorder.  
Thus, the claim for service connection must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."  (Emphasis added)); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  Additionally, the veteran 
has not brought forth competent evidence of a nexus between 
current complaints of a coccyx/tailbone disorder and an 
injury in service.

Although the veteran asserts that he has a current 
coccyx/tailbone disorder, which he incurred in service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As for the claim for service connection for residuals of a 
back injury, the initial evidence of a back disorder was in 
the 1990's-more than 50 years after service.  Furthermore, 
when seen by Dr. Casey on numerous occasions, where the 
veteran reported past medical history, there is no report of 
any back injury in service.  Specifically, in a January 1993 
private medical record, the veteran reported numerous 
procedures and a motor vehicle accident, but stated nothing 
as to an inservice back injury.  In February 1996, the 
veteran did not report any back symptoms, and Dr. Casey did 
not report any clinical findings related to the veteran's 
spine.  While VA x-ray examination of the spine in 1999 
revealed scoliosis and arthritis, there is no medical 
evidence relating arthritis or scoliosis to service.  Thus, 
this claim fails, as there is no evidence of a nexus between 
the diagnosis of arthritis and scoliosis to the veteran's 
service.  These diagnoses were entered more than 50 years 
following the veteran's discharge from service.  Without 
competent evidence from a medical professional that there is 
a relationship between the 1999 findings and the veteran's 
service, the Board finds no basis to grant service connection 
for residuals of a back injury.

The Board must address Dr. Casey's September 1999 opinion, 
where he stated that the veteran reported back problems since 
service.  The Board does not find that such opinion 
establishes a nexus to service for two reasons.  First, Dr. 
Casey's statement is not substantiated by the private medical 
records, where Dr. Casey examined the veteran.  Those medical 
records are completely silent as to any complaints by the 
veteran of back pain or any clinical findings of back pain.  
The records from Dr. Casey date from 1993 to 1999.  Not one 
of them addresses back pain.  The second reason the Board 
does not find that this opinion establishes a nexus to 
service is because it is clear that Dr. Casey's statement is 
based upon history provided by the veteran.  The veteran is 
competent to assert that he has had back pain since service; 
however, when that statement is compared to the evidence of 
record, it is not consistent.  Again, the private medical 
records from Dr. Casey, dated from 1993 to 1999 are silent as 
to any back complaints.  The Board is not bound to accept 
medical opinions which are based on a history supplied by the 
veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 117 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  The Board concludes that the veteran's statements 
advanced for treatment in 1993 through 1999 are more 
probative than his more recent statements that he has had 
constant back pain in service.

Accordingly, without competent evidence of a nexus between 
the finding of scoliosis and arthritis and the veteran's 
service, the Board finds that service connection for 
residuals of a back injury cannot be granted, for the reasons 
stated above.  Although the veteran has alleged that there is 
a nexus, he is not competent to make such an assertion, as 
that requires a medical opinion.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 

Lastly, there is no competent or reliable evidence that a 
back disability preexisted service.  

The Board regrets that a more favorable decision could not be 
made in this case.


ORDER

Service connection for residuals of a back injury, to include 
a coccyx injury, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

